Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10,13,16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama(English translation of JP4370041) in view of Owen(End-of-production Supplemental Lighting with Red and Blue Light-emitting Diodes(LEDs) Influences Red Pigmentation of Four Lettuce Varieties)
Regarding claims 1-3,10,13, Kodama teaches a method for providing non-uniform pigment distribution comprising placing a cover over a entirety of a watermelon(first plant part) and subjecting the watermelon to a first lighting conditions. 
Once the growth of the watermelon is almost finished, the cover is removed and a letter shaped light-shielding member S1(mask) is placed on the surface of the watermelon. The shielding member yields a lettered fruit with non-colored region in the shape of the letter and a color-developed region on the rest of the fruit. The lettered region is the third plant part with third light conditions that inhibit pigment accumulation and the rest of the fruit is the second plant part with second light conditions that promote pigment accumulation(see abstract). 
Kodama does not specifically teach that the plants undergo indoor cultivation. However, since plants are commonly grown indoors depending on the climate experienced outdoors, it would have been obvious to indoor cultivate the watermelon in order to properly control the pigment produced. 
Kodama teaches the use of a cover/mask in order to influence pigment on a watermelon and does not specifically teach the use of a first light that inhibits pigment accumulation and a second light that promotes pigment accumulation. However, Owen teaches that light is important for anthocyanin(pigment) content. Specifically, blue light is known to significantly increase anthocyanin production(p.676, 3rd column). Owen also teaches that lower wavelength light like UV and blue light create greater amount of pigments than higher wavelength light such as red light(p.676). Therefore, it would have been obvious to subject the watermelon of Kodama to second lighting conditions with more blue light and UV light in order to promote pigment accumulation and first lighting conditions with more red light in order to prevent pigment accumulation as taught in 
Regarding claims 4,17, Kodama does not specifically teach that the relative photon content of UV light and blue light of the second light is higher than that of the first light, and wherein a relative photon content of red light and deep red light of the first light is higher than of the second light. However, Owen teaches that light is important for anthocyanin(pigment) content. Specifically, blue light is known to significantly increase anthocyanin production(p.676, 3rd column). Therefore, it would have been obvious to subject the watermelon of Kodama to second lighting conditions with more blue light and UV light than the first lighting conditions in order to encourage pigment formation in the second part of the plant and inhibit pigment in the first part of the plant. 
Regarding claims 5,18, Kodama does not specifically teach the exact wavelengths of light applied. However, Owen teaches a method of influencing pigment in lettuce varieties using different wavelength light. Owen teaches that lower wavelength light like UV and blue light create greater amount of pigments than higher wavelength light such as red light(p.676). Therefore, it would have been obvious to adjust the wavelengths of light applied to the fruit of Kodama depending on the amount of pigment desired in each stage of lighting.
Regarding claim 6, Kodama does not specifically teach that the indoor cultivation is done under abiotic non-stress conditions during the first stage. However, it would have been obvious to adjust the lighting conditions in the first stage in order to prevent 
Regarding claims 7 and 8, Kodama does not specifically teach that the plant is a red type lettuce or a red leafy green. However, Owen teaches a method of influencing pigment in lettuce varieties using different wavelength light. It would have been obvious to create letter patterns on red type lettuce since it pigment levels can be controlled through lighting conditions as taught in Owen. 
Regarding claim 9, Kodama does not specifically teach immobilizing the first plant part during the second lighting stage. However, since the second lighting conditions are intended to create a pattern on the fruit, it would have been obvious to immobilize the fruit so that a clear pattern can be created during the lighting process. 
Regarding claim 16, as stated above, Owen renders obvious using different lights with different color spectrums in order to prevent or encourage the accumulation of pigment in the watermelon of Komada. Specifically, Owen teaches using blue light to encourage pigment accumulation and red light to inhibit pigment accumulation as claimed(p.676).
Regarding claim 19, Kodama teaches a method for providing non-uniform pigment distribution comprising placing a cover over a entirety of a watermelon(first plant part) and subjecting the watermelon to a first lighting conditions. These first lighting conditions inhibit pigment formation in the watermelon(first plant part). 
Once the growth of the watermelon is almost finished, the cover is removed and a letter shaped light-shielding member S1(mask) is placed on the surface of the watermelon. The shielding member yields a lettered fruit with non-colored region in the . 


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama(English translation of JP4370041) Owen(End-of-production Supplemental Lighting with Red and Blue Light-emitting Diodes(LEDs) Influences Red Pigmentation of Four Lettuce Varieties) further in view of Nyota(US 2014/0105958).
Regarding claim 11, Kodama does not specifically teach coating the mask to the first plant part wherein the coating is an edible coating. However, Nyota teaches an edible sticker for fruit compositions such that a consumer does not have to remove the sticker before eating(abstract, paragraphs 5 and 12). It would have been obvious to coat the mask of Kodama to the first plant with an edible adhesive(coating) as taught in Nyota so that the consumer can safely eat the product even with any residue of the coating present in the finished fruit product. 

Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive. 

The applicant argues that Kodama and Owen do not teach using a high relative photon content of red light and deep red light in order to prevent or inhibit pigment accumulation. However, Owen teaches that higher wavelength light such as red light produces less pigment than lower wavelength light such as blue light in lettuce plants. Therefore, using this knowledge, it would have been obvious to adjust the lighting conditions in Kodama in order to produce or inhibit pigment as taught in Owen. As such, the applicant has not shown that anything unexpected is occurring that would function any differently than is outlined in the prior art. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791